DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Samuel Cockriel on 7 October 2021.

The application has been amended as follows: 

Claim 5, lines 12-15, delete “, and each having a surface configured to face toward a second part configured, in operation, to cooperate with the first part and the web of sheetlike material therebetween such that the first and second parts produce at least three preparation features on the web of sheetlike material”. 
Claim 5, line 19, before “second”, insert --the--.
Claim 5, line 19, before “third”, insert --the--.
Claim 5, line 20, after “part”, insert --, and each having a surface configured to face toward a second part configured, in operation, to cooperate with the first part and 
Claim 5, line 31, delete “face”, insert --surface--. 
Claim 11, line 9, delete “two”, insert --first and second--.
Claim 11, line 12, after “and”, insert --the--.

Allowable Subject Matter
Claims 1-5 and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record that comes closest to teaching the limitations is Birkmann (EP 0513576) which teaches a first and second cutting tool and first and second flexible supports, which have different hardness, but fails to teach the flexible supports having a surface that face toward a second part and the cutting tools extending perpendicularly away from the surface of the flexible supports. Therefore, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731